MEMORANDUM*
Plaintiffs lack standing because they have not identified an application of the Forest Service regulations that threatens their interests with “imminent harm.” Summers v. Earth Island Inst., — U.S. —, 129 S.Ct. 1142, 1150, 173 L.Ed.2d 1 (2009). Although projects existed at the pleading stage that potentially afforded *396standing, settlement and other dispositions of claims have removed any ongoing threat to plaintiffs’ interest. The Juel declaration appears for the first time in the reply brief, and we therefore don’t consider it. Fed. R.App. P. 10(a); Summers, 129 S.Ct. at 1150 n. *.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.